                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA


Madjid Berd. et. al.,                  )
                                       )
               Plaintiffs,             )      ORDER GRANTING MOTION TO AMEND
                                       )      SCHEDULING ORDER
       vs.                             )
                                       )
Paul De Bastos and Paul Real           )
Estate, Inc.,                          )      Case No. 1:16-cv-339
                                       )
               Defendants.             )


       On March 18, 2019, the court issued an order directing Defendant Paul De Bastos

(“Defendant”) to produce documents in relation to a motion to compel previously filed by plaintiffs

and to file an answer.

       On July 15, 2019, plaintiffs’ filed a Motion to Amend Scheduling Order. They advise that

defendant has yet to fully comply with the court’s order. To provide Defendant with additional time

to produce documents as directed, they request the court to extend the deadlines for filing non-

dispositive and dispositive motions.

       The court GRANTS plaintiffs’ motion (Doc. No. 52). The parties shall have until August

15, 2019, to file non-dispositive motions and until September 16, 2019, to file dispositive motions.

       IT IS SO ORDERED.

       Dated this 23rd day of July, 2019.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
